STIPULATION FOR JUDGMENT
This action, as prescribed by Rule 58.1 of the Rules of the United States Court of International Trade, is stipulated for judgment, pursuant to a settlement and compromise, on the following agreed statement of facts in which the parties agree that:
1. The protest involved here was filed and the action involved here was commenced within the time provided by law, and all liquidated du*302ties, charges or exactions have been paid prior to the filing of the summons.
Respectfully Submitted,
Herbert Peter Larsen,

Attorney for Plaintiff.

Joseph I. Liebman,

Attorney in Charge,


International Trade Field Office.

Bruce N. Stratvert,

Civil Division, Department of Justice,


Commercial Litigation Branch,


Attorneys for Defendant.

2. The subject dispute between the parties relates to the liquidation by defendant of certain petroleum entries, set forth in Schedule A, at a higher rate of duty than that claimed by the plaintiff to be correct.
3. The parties, by means of this Stipulated Judgment, agree to settle their dispute, without liquidating the underlying entries, by the defendant making a lump-sum payment to plaintiff of three hundred fourteen thousand eight hundred ninety-five dollars and zero cents ($314,895.00) (which includes the sum of twenty-seven thousand two hundred sixty-three dollars and zero cents [$27,263.00], the proportionate refund of the interest paid for late payment of increased duties), plus interest pursuant to 19 U.S.C. § 1520(d), at the applicable statutory rate established under 26 U.S.C. §§ 6621 and 6622, from September 3,1987, the date of payment of the increased duties plus interest, to September 11, 1987, the date of filing of the summons herein, plus interest pursuant to 19 U.S.C. § 2644, at the applicable statutory rate established under 26 U.S.C. §§ 6621 and 6622, from September 11,1987 to the date of the refund of the stipulated principal amount.
4. The payment shall be made by means of a United States Treasury check made payable to “EOTT Energy Corp.” addressed and mailed to the office of the undersigned counsel for plaintiff.
5. The only refund and interest payable by reason of this judgment are those specified in paragraph 3 above.
6. All other claims are abandoned.
7. Each of the parties shall bear its own attorneys’ fees, costs and expenses.
It is hereby ordered that this action is decided and this final judgment is to be entered by the Clerk of this Court; the appropriate Customs Service officials shall make refund with interest, as specified in paragraphs 3 and 4 above, in accordance with the stipulation of the parties set forth above.
Dated: December 30, 1993.
R. Kenton Musgrave,

Judge.